  Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 1 of 16 Page ID #:134



 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11
     ZAHRA SHAHIM, an individual,                 Case No. 8:21-cv-00435 DOC (JDEx)
12
                        Plaintiff,                STIPULATION AND PROPOSED
13                                                PROTECTIVE ORDER
           v.
14
   VALOR HEALTHCARE, INC., and                    Complaint Filed: February 3, 2021
15 DOES 1 to 50, inclusive,                       Trial Date:     None Set
                                                  District Judge: Hon. David O. Carter
16                      Defendants.               Magistrate Judge: Hon. John D. Early
17
18         IT IS HEREBY STIPULATED by and between Plaintiff ZAHRA SHAHIM
19 (“Plaintiff”) and Defendant VALOR HEALTHCARE, INC. (“Defendant”) (collectively,
20 “Parties”) that in order to facilitate the exchange of information and documents which
21 may be subject to confidentiality limitations on disclosure due to federal laws, state
22 laws, the Local Civil Rules, and privacy rights, the Parties stipulate as follows:
23 1.      PURPOSES AND LIMITATIONS
24         Discovery in this action involves the production of confidential, proprietary or
25 private information for which special protection from public disclosure and from use for
26 any purpose other than pursuing this litigation may be warranted. Accordingly, the
27 Parties hereby stipulate to and petition the Court to enter the following Stipulated
28 Protective Order. The Parties acknowledge that this Order does not confer blanket

                                            1              Case No. 8:21-cv-00435 DOC (JDEx)
                              STIPULATION AND PROTECTIVE ORDER
  Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 2 of 16 Page ID #:135



 1 protections on all disclosures or responses to discovery and that the protection it affords
 2 from public disclosure and use extends only to the limited information or items that are
 3 entitled to confidential treatment under the applicable legal principles.
 4 2.      GOOD CAUSE STATEMENT
 5         This action arises from Plaintiff’s claims for gender discrimination and
 6 Defendant’s alleged violation of California’s Equal Pay Act. Plaintiff is a physician
 7 employed by Defendant at a Department of Veterans Affairs’ outpatient clinic. In order
 8 to present her case, Plaintiff is seeking confidential information regarding her colleagues’
 9 compensation and her discrimination and retaliation allegations concern patient panels
10 and instances involving particular patients.
11         Discovery conducted thus far implicates third-party medical records and other
12 personal health information, which is protected by the Health Insurance Portability and
13 Accountability Act of 1996 (“HIPAA”). The Parties are committed to respecting federal
14 and state protections for individually identifiable health information (“IIHI”). Discovery
15 has already implicated particular patients and discovery may involve patient medical
16 records, as Plaintiff alleges Defendant reassigned patients to Plaintiff’s patient panel and
17 required her to see patients on the panels of male physicians as a way to justify why
18 Defendant’s male employees are allegedly paid more than Plaintiff.
19         During Plaintiff’s deposition and the deposition of one of Defendant’s physicians,
20 questions pertained to the salary and bonus information of Defendant’s employees. This
21 information is generally unavailable to the public and protected under California’s
22 privacy laws. The amount of money Defendant pays its physicians is confidential
23 financial and proprietary information, which Defendant and its physicians do not want
24 made available to the public. Additionally, it would be extraordinarily difficult to obtain
25 consent from each and every employee, cause an unnecessary delay in the adjudication of
26 the Action, increase litigation costs, and waste the Court’s time and resources in
27 approving each and every argument for or against disclosure of what is essentially a
28 review of job descriptions and salary.

                                           2              Case No. 8:21-cv-00435 DOC (JDEx)
                             STIPULATION AND PROTECTIVE ORDER
  Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 3 of 16 Page ID #:136



 1         The Parties recognize that such information warrants special protection from
 2 public disclosure and from use for any purpose other than prosecution of this action, as it
 3 may be privileged or otherwise protected from disclosure under state and federal statutes,
 4 court rules, case decisions, or common law. Accordingly, to expedite the flow of
 5 information, to facilitate the prompt resolution of disputes over confidentiality of
 6 discovery materials, to adequately protect information the Parties are entitled to keep
 7 confidential, to ensure that the Parties are permitted reasonable necessary uses of such
 8 material in preparation for and in the conduct of trial, to address their handling at the end
 9 of the litigation, and serve the ends of justice, a protective order for such information is
10 justified in this matter. It is the intent of the Parties that information will not be
11 designated as confidential for tactical reasons and that nothing be so designated without a
12 good faith belief that it has been maintained in a confidential, non-public manner, and
13 there is good cause why it should not be part of the public record of this case.
14 3.      ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
15         The Parties acknowledge, as set forth in Section 14.3, below, that this Stipulated
16 Protective Order does not entitle them to file confidential information under seal; Local
17 Civil Rule 79-5 sets forth the procedures that must be followed and the standards that will
18 be applied when a party seeks permission from the Court to file material under seal.
19 There is a strong presumption that the public has a right of access to judicial proceedings
20 and records in civil cases. In connection with non-dispositive motions, good cause must
21 be shown to support a filing under seal. See Kamakana v. City and County of Honolulu,
22 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206,
23 1210-11 (9th Cir. 2002), Makar-Wellbon v. Sony Electronics, Inc., 187 F.R.D. 576, 577
24 (E.D. Wis. 1999) (even stipulated protective orders require good cause showing). The
25 Parties further acknowledge that there must be a specific showing of good cause or
26 compelling reasons with proper evidentiary support and legal justification must be made
27 with respect to Protected Material that a party seeks to file under seal. The Parties’ mere
28 designation of Disclosure or Discovery Material as CONFIDENTIAL does not— without

                                             3              Case No. 8:21-cv-00435 DOC (JDEx)
                               STIPULATION AND PROTECTIVE ORDER
  Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 4 of 16 Page ID #:137



 1 the submission of competent evidence by declaration, establishing that the material
 2 sought to be filed under seal qualifies as confidential, privileged, or otherwise
 3 protectable—constitute good cause.
 4         Further, if a party requests sealing related to a dispositive motion or trial, then
 5 compelling reasons, not only good cause, for the sealing must be shown, and the relief
 6 sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
 7 v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
 8 of information, document, or thing sought to be filed or introduced under seal, the party
 9 seeking protection must articulate compelling reasons, supported by specific facts and
10 legal justification, for the requested sealing order. Again, competent evidence supporting
11 the application to file documents under seal must be provided by declaration.
12         Any document that is not confidential, privileged, or otherwise protectable in its
13 entirety will not be filed under seal if the confidential portions can be redacted. If
14 documents can be redacted, then a redacted version for public viewing, omitting only the
15 confidential, privileged, or otherwise protectable portions of the document, shall be filed.
16 Any application that seeks to file documents under seal in their entirety should include an
17 explanation of why redaction is not feasible.
18 4.      DEFINITIONS
19         4.1    “Action”: the above-entitled proceeding, Zahra Shahim v. Valor
20 Healthcare, Inc., Case No. 8:21-cv-00435 DOC (JDEx).
21         4.2    “Challenging Party”: a Party or Non-Party that challenges the
22 designation of information or items under this Order.
23         4.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
24 is generated, stored or maintained) or tangible things that qualify for protection under
25 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
26 Statement.
27         4.4    “Counsel”: Outside Counsel of Record and House Counsel (as well as their
28 support staff).

                                            4              Case No. 8:21-cv-00435 DOC (JDEx)
                              STIPULATION AND PROTECTIVE ORDER
  Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 5 of 16 Page ID #:138



 1         4.5   “Designating Party”: a Party or Non-Party that designates information or
 2 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 3         4.6   “Disclosure or Discovery Material”: all items or information, regardless of
 4 the medium or manner in which it is generated, stored, or maintained (including, among
 5 other things, testimony, transcripts, and tangible things), that are produced or generated in
 6 disclosures or responses to discovery.
 7         4.7   “Expert”: a person with specialized knowledge or experience in a matter
 8 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 9 expert witness or as a consultant in this Action.
10         4.8    “House Counsel”: attorneys who are employees of a party to this Action.
11 House Counsel does not include Outside Counsel of Record or any other outside counsel.
12         4.9   “Non-Party”: any natural person, partnership, corporation, association or
13 other legal entity not named as a Party to this action.
14         4.10 “Outside Counsel of Record”: attorneys who are not employees of a party to
15 this Action but are retained to represent a party to this Action and have appeared in this
16 Action on behalf of that party or are affiliated with a law firm that has appeared on behalf
17 of that party, and includes support staff.
18         4.11 “Party”: any party to this Action, including all of its officers, directors,
19 employees, consultants, retained experts, and Outside Counsel of Record (and their
20 support staffs).
21         4.12 “Producing Party”: a Party or Non-Party that produces Disclosure or
22 Discovery Material in this Action.
23         4.13 “Professional Vendors”: persons or entities that provide litigation support
24 services (e.g., photocopying, videotaping, translating, preparing exhibits or
25 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
26 their employees and subcontractors.
27         4.14 “Protected Material”: any Disclosure or Discovery Material that is
28 designated as “CONFIDENTIAL.”

                                            5              Case No. 8:21-cv-00435 DOC (JDEx)
                              STIPULATION AND PROTECTIVE ORDER
  Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 6 of 16 Page ID #:139



 1         4.15   “Receiving Party”: a Party that receives Disclosure or Discovery Material
 2 from a Producing Party.
 3 5.      SCOPE
 4         The protections conferred by this Stipulation and Order cover not only Protected
 5 Material (as defined above), but also (1) any information copied or extracted from
 6 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 7 Material; and (3) any testimony, conversations, or presentations by Parties or their
 8 Counsel that might reveal Protected Material.
 9         Any use of Protected Material at trial shall be governed by the orders of the trial
10 judge and other applicable authorities. This Order does not govern the use of Protected
11 Material at trial.
12 6.      DURATION
13         Once a case proceeds to trial, information that was designated as
14 CONFIDENTIAL or maintained pursuant to this Protective Order used or introduced as
15 an exhibit at trial becomes public and will be presumptively available to all members of
16 the public, including the press, unless compelling reasons supported by specific factual
17 findings to proceed otherwise are made to the trial judge in advance of the trial. See
18 Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
19 documents produced in discovery from “compelling reasons” standard when merits-
20 related documents are part of court record). Accordingly, the terms of this protective
21 order do not extend beyond the commencement of the trial.
22 7.      DESIGNATING PROTECTED MATERIAL
23         7.1    Exercise of Restraint and Care in Designating Material for Protection.
24         Each Party or Non-Party that designates information or items for protection under
25 this Order must take care to limit any such designation to specific material that qualifies
26 under the appropriate standards. The Designating Party must designate for protection
27 only those parts of material, documents, items or oral or written communications that
28 qualify so that other portions of the material, documents, items or communications for

                                           6              Case No. 8:21-cv-00435 DOC (JDEx)
                             STIPULATION AND PROTECTIVE ORDER
  Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 7 of 16 Page ID #:140



 1 which protection is not warranted are not swept unjustifiably within the ambit of this
 2 Order.
 3         Mass, indiscriminate or routinized designations are prohibited. Designations that
 4 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 5 to unnecessarily encumber the case development process or to impose unnecessary
 6 expenses and burdens on other parties) may expose the Designating Party to sanctions.
 7         If it comes to a Designating Party’s attention that information or items that it
 8 designated for protection do not qualify for protection, that Designating Party must
 9 promptly notify all other Parties that it is withdrawing the inapplicable designation.
10         7.2   Manner and Timing of Designations. Except as otherwise provided in this
11 Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that
12 qualifies for protection under this Order must be clearly so designated before the material
13 is disclosed or produced.
14         Designation in conformity with this Order requires:
15               (a) for information in documentary form (e.g., paper or electronic
16 documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
17 that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
18 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
19 portion of the material on a page qualifies for protection, the Producing Party also must
20 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
21 margins).
22         A Party or Non-Party that makes original documents available for inspection need
23 not designate them for protection until after the inspecting Party has indicated which
24 documents it would like copied and produced. During the inspection and before the
25 designation, all of the material made available for inspection shall be deemed
26 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
27 copied and produced, the Producing Party must determine which documents, or portions
28 thereof, qualify for protection under this Order. Then, before producing the specified

                                           7              Case No. 8:21-cv-00435 DOC (JDEx)
                             STIPULATION AND PROTECTIVE ORDER
  Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 8 of 16 Page ID #:141



 1 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
 2 that contains Protected Material. If only a portion of the material on a page qualifies for
 3 protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
 4 by making appropriate markings in the margins).
 5                (b) for testimony given in depositions that the Designating Party identifies
 6 the Disclosure or Discovery Material on the record, before the close of the deposition all
 7 protected testimony.
 8                (c) for information produced in some form other than documentary and for
 9 any other tangible items, that the Producing Party affix in a prominent place on the
10 exterior of the container or containers in which the information is stored the legend
11 “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
12 the Producing Party, to the extent practicable, shall identify the protected portion(s).
13         7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
14 to designate qualified information or items does not, standing alone, waive the
15 Designating Party’s right to secure protection under this Order for such material. Upon
16 timely correction of a designation, the Receiving Party must make reasonable efforts to
17 assure that the material is treated in accordance with the provisions of this Order.
18 8.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
19         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a designation
20 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
21         8.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
22 process under Local Rule 37-1 et seq.
23         8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a joint
24 stipulation pursuant to Local Rule 37-2.
25         8.4    The burden of persuasion in any such challenge proceeding shall be on the
26 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
27 harass or impose unnecessary expenses and burdens on other parties) may expose the
28 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn

                                            8              Case No. 8:21-cv-00435 DOC (JDEx)
                              STIPULATION AND PROTECTIVE ORDER
  Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 9 of 16 Page ID #:142



 1 the confidentiality designation, all parties shall continue to afford the material in question
 2 the level of protection to which it is entitled under the Producing Party’s designation until
 3 the Court rules on the challenge.
 4 9.      ACCESS TO AND USE OF PROTECTED MATERIAL
 5         9.1   Basic Principles. A Receiving Party may use Protected Material that is
 6 disclosed or produced by another Party or by a Non-Party in connection with this Action
 7 only for prosecuting, defending or attempting to settle this Action. Such Protected
 8 Material may be disclosed only to the categories of persons and under the conditions
 9 described in this Order. When the Action has been terminated, a Receiving Party must
10 comply with the provisions of Section 15 below (FINAL DISPOSITION).
11         Protected Material must be stored and maintained by a Receiving Party at a
12 location and in a secure manner that ensures that access is limited to the persons
13 authorized under this Order.
14         9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
15 otherwise ordered by the Court or permitted in writing by the Designating Party, a
16 Receiving Party may disclose any information or item designated
17 “CONFIDENTIAL” only to:
18               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
19 as employees of said Outside Counsel of Record to whom it is reasonably necessary to
20 disclose the information for this Action;
21               (b) the officers, directors, and employees (including House Counsel) of the
22 Receiving Party to whom disclosure is reasonably necessary for this Action;
23               (c) Experts (as defined in this Order) of the Receiving Party to whom
24 disclosure is reasonably necessary for this Action and who have signed the
25 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26               (d) the Court and its personnel;
27               (e) court reporters and their staff;
28               (f) professional jury or trial consultants, mock jurors, and Professional

                                           9              Case No. 8:21-cv-00435 DOC (JDEx)
                             STIPULATION AND PROTECTIVE ORDER
 Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 10 of 16 Page ID #:143



 1 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
 2 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3                (g) the author or recipient of a document containing the information or a
 4 custodian or other person who otherwise possessed or knew the information;
 5                (h) during their depositions, witnesses, and attorneys for witnesses, in the
 6 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 7 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will not
 8 be permitted to keep any confidential information unless they sign the “Acknowledgment
 9 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
10 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
11 depositions that reveal Protected Material may be separately bound by the court reporter
12 and may not be disclosed to anyone except as permitted under this Stipulated Protective
13 Order; and
14                (i) any mediators or settlement officers and their supporting personnel,
15 mutually agreed upon by any of the parties engaged in settlement discussions.
16
     10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
17
           OTHER LITIGATION
18
           If a Party is served with a subpoena or a court order issued in other litigation that
19
     compels disclosure of any information or items designated in this Action as
20
     “CONFIDENTIAL,” that Party must:
21
                  (a) promptly notify in writing the Designating Party. Such notification shall
22
     include a copy of the subpoena or court order;
23
                  (b) promptly notify in writing the party who caused the subpoena or order to
24
     issue in the other litigation that some or all of the material covered by the subpoena or
25
     order is subject to this Protective Order. Such notification shall include a copy of this
26
     Stipulated Protective Order; and
27
                  (c) cooperate with respect to all reasonable procedures sought to be pursued
28

                                            10             Case No. 8:21-cv-00435 DOC (JDEx)
                              STIPULATION AND PROTECTIVE ORDER
 Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 11 of 16 Page ID #:144



 1 by the Designating Party whose Protected Material may be affected. If the Designating
 2 Party timely seeks a protective order, the Party served with the subpoena or court order
 3 shall not produce any information designated in this action as “CONFIDENTIAL” before
 4 a determination by the court from which the subpoena or order issued, unless the Party
 5 has obtained the Designating Party’s permission. The Designating Party shall bear the
 6 burden and expense of seeking protection in that court of its confidential material and
 7 nothing in these provisions should be construed as authorizing or encouraging a
 8 Receiving Party in this Action to disobey a lawful directive from another court.
 9 11.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
10         IN THIS LITIGATION
11               (a) The terms of this Order are applicable to information produced by a Non-
12 Party in this Action and designated as “CONFIDENTIAL.” Such information produced
13 by Non-Parties in connection with this litigation is protected by the remedies and relief
14 provided by this Order. Nothing in these provisions should be construed as prohibiting a
15 Non-Party from seeking additional protections.
16               (b) In the event that a Party is required, by a valid discovery request, to
17 produce a Non-Party’s confidential information in its possession, and the Party is subject
18 to an agreement with the Non-Party not to produce the Non-Party’s confidential
19 information, then the Party shall:
20               (1) promptly notify in writing the Requesting Party and the Non-Party that
21 some or all of the information requested is subject to a confidentiality agreement with a
22 Non-Party;
23               (2) promptly provide the Non-Party with a copy of the Stipulated Protective
24 Order in this Action, the relevant discovery request(s), and a reasonably specific
25 description of the information requested; and
26               (3) make the information requested available for inspection by the Non-
27 Party, if requested.
28               (c) If the Non-Party fails to seek a protective order from this Court within 14

                                           11             Case No. 8:21-cv-00435 DOC (JDEx)
                             STIPULATION AND PROTECTIVE ORDER
 Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 12 of 16 Page ID #:145



 1 days of receiving the notice and accompanying information, the Receiving Party may
 2 produce the Non-Party’s confidential information responsive to the discovery request. If
 3 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
 4 information in its possession or control that is subject to the confidentiality agreement
 5 with the Non-Party before a determination by the Court. Absent a court order to the
 6 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
 7 court of its Protected Material.
 8 12.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
10 Protected Material to any person or in any circumstance not authorized under this
11 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
12 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
13 all unauthorized copies of the Protected Material, (c) inform the person or persons to
14 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
15 such person or persons to execute the “Acknowledgment an Agreement to Be Bound”
16 attached hereto as Exhibit A.
17 13.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18         PROTECTED MATERIAL
19         When a Producing Party gives notice to Receiving Parties that certain inadvertently
20 produced material is subject to a claim of privilege or other protection, the obligations of
21 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
22 This provision is not intended to modify whatever procedure may be established in an e-
23 discovery order that provides for production without prior privilege review. Pursuant to
24 Federal Rules of Evidence 502(d) and (e), insofar as the Parties reach an agreement on
25 the effect of disclosure of a communication or information covered by the attorney-client
26 privilege or work product protection, the Parties may incorporate their agreement in the
27 stipulated protective order submitted to the court.
28 14.     MISCELLANEOUS

                                           12             Case No. 8:21-cv-00435 DOC (JDEx)
                             STIPULATION AND PROTECTIVE ORDER
 Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 13 of 16 Page ID #:146



 1         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
 2 person to seek its modification by the Court in the future.
 3         14.2 Right to Assert Other Objections. By stipulating to the entry of this
 4 Protective Order, no Party waives any right it otherwise would have to object to
 5 disclosing or producing any information or item on any ground not addressed in this
 6 Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
 7 to use in evidence any of the material covered by this Protective Order.
 8         14.3 Filing Protected Material. A Party that seeks to file under seal any
 9 Protected Material must comply with Local Civil Rule 79-5 and the Initial Standing
10 Order of the Honorable David O. Carter. [See Dkt. 9 at §VII]. Protected Material may
11 only be filed under seal pursuant to a court order authorizing the sealing of the specific
12 Protected Material. If a Party’s request to file Protected Material under seal is denied by
13 the Court, then the Receiving Party may file the information in the public record unless
14 otherwise instructed by the Court.
15 15.     FINAL DISPOSITION
16         After the final disposition of this Action, as defined in paragraph 6, within 60 days
17 of a written request by the Designating Party, each Receiving Party must return all
18 Protected Material to the Producing Party or destroy such material. As used in this
19 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
20 summaries, and any other format reproducing or capturing any of the Protected Material.
21 Whether the Protected Material is returned or destroyed, the Receiving Party must submit
22 a written certification to the Producing Party (and, if not the same person or entity, to the
23 Designating Party) by the 60-day deadline that (1) identifies (by category, where
24 appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
25 the Receiving Party has not retained any copies, abstracts, compilations, summaries or
26 any other format reproducing or capturing any of the Protected Material. Notwithstanding
27 this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
28 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

                                            13             Case No. 8:21-cv-00435 DOC (JDEx)
                              STIPULATION AND PROTECTIVE ORDER
 Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 14 of 16 Page ID #:147



1 deposition and trial exhibits, expert reports, attorney work product, and consultant and
2 expert work product, even if such materials contain Protected Material. Any such archival
3 copies that contain or constitute Protected Material remain subject to this Protective
4 Order as set forth in Section 6 (DURATION).
5 16.    VIOLATION
6        Any violation of this Order may be punished by appropriate measures including,
7 without limitation, contempt proceedings and/or monetary sanctions.
8 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
9 DATED: July 20, 2021                           LAW OFFICES OF JOSEPH K.
                                                 JOHNSON, P.C.
10
11
12                                           By: /s/ Joseph Johnson _____________
                                                 Joseph Johnson
13                                               Attorneys for Plaintiff
                                                 ZAHRA SHAHIM
14
15
16 DATED: July 20, 2021                       OGLETREE, DEAKINS, NASH, SMOAK &
                                              STEWART, P.C.
17
18
19                                            By: /s/ Sarah Christenson
                                                    Angela Pak
20                                                  Sarah Christenson
                                                    Attorneys for Defendant
21                                                  VALOR HEALTHCARE, INC.
22
23
24
25
26
27
28

                                          14             Case No. 8:21-cv-00435 DOC (JDEx)
                            STIPULATION AND PROTECTIVE ORDER
 Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 15 of 16 Page ID #:148



1
     DATED: July 20, 2021                   TUCKER ELLIS LLP
2
3
4                                           By: /s/ Lisa Carteen
                                                  Ndubisi A. Ezeolu
5                                                 Lisa I. Carteen
                                                  Samlecia Gaye
6                                                 Attorneys for Defendant
                                                  VALOR HEALTHCARE, INC.
7
8
9
10 PURSUANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT IS SO
11 ORDERED.
12
     DATED: July 20, 2021
13
14
15                                       _________________________________
                                         JOHN D. EARLY
16                                       United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                          15             Case No. 8:21-cv-00435 DOC (JDEx)
                            STIPULATION AND PROTECTIVE ORDER
 Case 8:21-cv-00435-DOC-JDE Document 21 Filed 07/20/21 Page 16 of 16 Page ID #:149



 1                                          EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury that I
 5 have read in its entirety and understand the Stipulated Protective Order that was issued by
 6 the United States District Court for the Central District of California on [date] in the case
 7 of Zahra Shahim v. Valor Healthcare, Inc. No. 8:21-cv-00435 DOC (JDEx) (“Action”). I
 8 agree to comply with and to be bound by all the terms of this Stipulated Protective Order
 9 and I understand and acknowledge that failure to so comply could expose me to sanctions
10 and punishment in the nature of contempt. I solemnly promise that I will not disclose in
11 any manner any Protected Material or item that is subject to this Stipulated Protective
12 Order to any person or entity except in strict compliance with the provisions of this
13 Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15 the Central District of California for the purpose of enforcing the terms of this Stipulated
16 Protective Order, even if such enforcement proceedings occur after termination of this
17 Action.
18         I declare under penalty of perjury under the laws of the United States that the
19 foregoing is true and correct.
20         I hereby appoint __________________________ [print or type full name] of
21 _______________________________________ [print or type full address and telephone
22 number] as my California agent for service of process in connection with this action or
23 any proceedings related to enforcement of this Stipulated Protective Order.
24 Date: ______________________________________
25 City and State where sworn and signed: _________________________________
26 Printed name: _________________________________
27 Signature: _________________________________
28

                                                                    Case No. 8:21-cv-00435 DOC (JDEx)
